UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4799


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANNA LAURA HOWELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.      James P. Jones, Chief
District Judge. (1:09-cr-00014-jpj-pms-1)


Submitted:   April 1, 2010                 Decided:   April 20, 2010


Before GREGORY and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Brian J. Beck,
Assistant Federal Public Defender, Abingdon, Virginia, for
Appellant. Timothy J. Heaphy, United States Attorney, Jennifer
R. Bockhorst, Assistant United States Attorney, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anna Laura Howell pleaded guilty to money laundering,

in violation of 18 U.S.C.A. § 1956(a) (2006 & West Supp. 2009),

and mail fraud, in violation of 18 U.S.C.A. § 1341 (West Supp.

2009).     The district court sentenced Howell to thirty-six months

of   imprisonment          and       she    now    appeals.          Finding   no       error,    we

affirm.

             Howell argues that the district court’s sentence is

both procedurally and substantively unreasonable.                                   We review a

sentence    for       reasonableness,             applying      an     abuse   of    discretion

standard.       Gall v. United States, 552 U.S. 38, 51 (2007); see

also United States v. Layton, 564 F.3d 330, 335 (4th Cir.),

cert. denied, 130 S. Ct. 290 (2009).                                 In so doing, we first

examine     the       sentence             for    “significant          procedural        error,”

including “failing to calculate (or improperly calculating) the

[g]uidelines         range,          treating      the      [g]uidelines       as    mandatory,

failing to consider the [18 U.S.C.] § 3553(a) [(2006)] factors,

selecting       a    sentence          based      on       clearly    erroneous      facts,       or

failing    to       adequately         explain      the      chosen    sentence      .    .   .   .”

Gall, 552 U.S.        at   51.          Finally,      we     “then   consider           the

substantive reasonableness of the sentence imposed.”                                    Id.   This

court    presumes          on    appeal      that      a    sentence     within     a    properly

calculated          advisory           guidelines             range      is     substantively

reasonable.          See United States v. Go, 517 F.3d 216, 218 (4th

                                                   2
Cir. 2008); Rita v. United States, 551 U.S. 338, 346-56 (2007)

(upholding permissibility of presumption of reasonableness for

within guidelines sentence).

              Howell first argues that the district court failed to

adequately explain the chosen sentence.                   This court recently

reaffirmed, in United States v. Carter, 564 F.3d 325 (4th Cir.

2009), that a district court must conduct an “individualized

assessment” of the particular facts of every sentence, whether

the    court    imposes   a   sentence       above,    below,     or   within   the

guidelines range.         Id. at 330.         While “[t]his individualized

assessment need not be elaborate or lengthy, . . . it must

provide a rationale tailored to the particular case at hand and

adequate to permit meaningful appellate review.”                   Id. (internal

quotation marks and citation omitted).                  In addition, “[w]here

[the    parties]    present[]     nonfrivolous        reasons    for   imposing    a

. . . sentence [outside the advisory guidelines range,] . . . a

district judge should address the party’s arguments and explain

why he has rejected those arguments.”                   Id. at 328 (internal

quotation marks and citation omitted).

              We have thoroughly reviewed the record and conclude

that    the    district   court    provided     an     adequate    statement      of

reasons for its upward variance from the advisory guidelines

range.     Moreover, we find that the court explained its rejection

of     Howell’s    nonfrivolous    arguments      for     a     within-guidelines

                                         3
sentence   and,   therefore,    we   also   find   that    the   sentence   is

procedurally reasonable.

            Howell next argues that the sentence is substantively

unreasonable.     However, while we do not accord the presumption

of reasonableness to the court’s above-guidelines sentence, we

conclude that Howell’s sentence is also substantively reasonable

based on the factors listed by the district court in imposing

the variant sentence.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately     presented     in   the    materials

before   the   court   and   argument    would   not   aid     the   decisional

process.

                                                                       AFFIRMED




                                     4